

116 HRES 837 IH: Reaffirming the need for transatlantic cooperation to combat anti-Semitism in Europe.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 837IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Keating (for himself, Mr. Fitzpatrick, Mr. Deutch, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the need for transatlantic cooperation to combat anti-Semitism in Europe.
	
 Whereas anti-Semitism in Europe is widespread and increasing according to many studies, including those conducted by the European Union Agency for Fundamental Rights, the Pew Research Center, and media outlets;
 Whereas 89 percent of Jews living in Austria, Belgium, Denmark, Germany, France, Hungary, Italy, the Netherlands, Poland, Spain, Sweden, and the United Kingdom feel anti-Semitism has increased over the past decade;
 Whereas 85 percent of European Jews consider anti-Semitism to be the biggest social or political problem in their country;
 Whereas 28 percent of European Jews experienced anti-Semitic harassment at least once during the last year;
 Whereas 34 percent of European Jews avoid visiting Jewish events or sites because they do not feel safe;
 Whereas 79 percent of European Jews have said they do not report anti-Semitic incidents, with 48 percent giving the reason that nothing would have changed had they done so;
 Whereas Congress passed the Combating European Anti-Semitism Act in 2018 to require increased Department of State reporting on the scope and severity of anti-Semitism in Europe;
 Whereas many European governments and the European Union have adopted the International Holocaust Remembrance Alliance working definition of anti-Semitism;
 Whereas 38 percent of European Jews have considered emigrating because they did not feel safe as Jews in Europe;
 Whereas one-third of 7,000 Europeans surveyed said they knew just a little or nothing at all about the Holocaust; and
 Whereas the global rise in anti-Semitism should be cause for serious concern on both sides of the Atlantic: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the strong transatlantic alliance between the United States and Europe and our long history of addressing shared challenges;
 (2)recognizes the need for the United States and Europe to work together to combat anti-Semitism; (3)calls on all European governments to take all necessary measures to ensure the safety and security of Jewish communities;
 (4)recognizes the European Commission and the Organization for Security and Cooperation in Europe have taken action to increase education and inclusion and to criminalize anti-Semitic crimes and Holocaust denial;
 (5)encourages European leaders to provide robust political leadership to reassure Jewish communities and to speak out against manifestations of anti-Semitism and other forms of intolerance across the political spectrum;
 (6)encourages European governments to ensure that school curricula include education about the Holocaust, modern-day anti-Semitism, and inclusive antibias training, and to mandate hate crime prevention and response training into law enforcement education; and
 (7)calls for increased cooperation and partnership to address the scourge of anti-Semitism. 